CECIL C. CUTRER, Judge, pro tern.
This suit is a companion of No. 437, Washington Fire & Marine Ins. Co. et al. v. Williams, 144 So.2d 737. For the reasons assigned in this opinion, we hold that the trial judge was correct in awarding judgment to plaintiff, Mrs. Barra, a guest passenger in the Bowman vehicle.
However, Mrs. Barra has answered defendant’s appeal from this judgment seeking an increase in the award granted from $386.00 to $1,000.00. The record shows that by reason of the collision caused by Charles Williams’ negligence, plaintiff sustained a cut over her left eye which required three stitches. Mrs. Barra testified that she suffered pain from this injury for a period of only three days after the accident and has a small permanent scar as a permanent residual of that accident. It is stipulated between counsel for plaintiff and defendant that the medical bills incurred by Mrs. Barra as a result of her injury amounted to $36.00. Considering that the balance is attributable to the pain and suffering of *742Mrs. Barra for only three days coupled with compensation for the small permanent scar mentioned above, we do not feel that the award granted is so insufficient as to warrant an increase by us on appeal. Therefore, the decision rendered in the court below is hereby affirmed. Costs of this appeal to be taxed to the defendant, appellant herein.
Judgment affirmed.